     	

     Jonathan	F.	Mitchell*	
     Texas	Bar	No.	24075463	
     Mitchell	Law	PLLC	
     106	East	Sixth	Street,	Suite	900	
     Austin,	Texas	78701	
     (512)	686‐3940	
     	
     *	admitted	pro	hac	vice	
     	
     Bradley	Benbrook	 	            	      	     	       	     	      	     	
     California	Bar	No.	177786	
     Benbrook	Law	Group,	PC	
     400	Capitol	Mall,	Suite	2530	
     Sacramento,	California	95814	
     (916)	447‐4900	
     	
     Counsel	for	Plaintiff	and	Proposed	Classes	
      
                       UNITED	STATES	DISTRICT	COURT	
                    EASTERN	DISTRICT	OF	CALIFORNIA	
                             SACRAMENTO	DIVISION	
                                               	
       	                                               	
       Terry	C.	Cooley,	on	behalf	of	himself	        Case	No.	2:18‐cv‐02961‐JAM‐AC	
       and	all	others	similarly	situated,	           	
                                                   	
                             Plaintiff,	           	
                                                   	
       v.	                                           Order	Granting	Plaintiff’s	Request	to	
                                                     Redact	or	Seal	Complaint	
       California	Statewide	Law	
                                                     	
       Enforcement	Association,	et	al.,	
                                                     	
                             Defendants.           	



1	          The	plaintiff’s	request	to	redact	or	seal	the	complaint	is	granted.	The	Court	orders	

2	   that	the	redacted	complaint	submitted	as	Exhibit	1	to	the	plaintiff’s	Notice	of	Request	

3	   to	Redact	Complaint	or	to	Seal	Complaint	be	substituted	for	the	version	of	the	Com‐

4	   plaint	that	he	filed	on	November	13,	2018.	

5	          	

     	
         	
         proposed	order	granting	request	to	redact	        	                            Page	1	of	2
     	
	

       SIGNED	on	12/3/2018		            	

	
	
	         	      	       	      	       /s/	John	A.	Mendez______________________________	
	         	      	       	      	       JOHN	A.	MENDEZ	
	         	      	       	      	       UNITED	STATES	DISTRICT	COURT	JUDGE	




	
    	
    proposed	order	granting	request	to	redact	         	                           Page	2	of	2
	
